Cite as 2013 Ark. 401

                SUPREME COURT OF ARKANSAS
                                       No.   CR-13-496

JAMES FLOWERS                                      Opinion Delivered OCTOBER 10, 2013

                                APPELLANT          MOTION TO DISMISS APPEAL
V.

STATE OF ARKANSAS                                  GRANTED.
                                  APPELLEE


                                        PER CURIAM


       James Flowers appealed his convictions for capital murder and aggravated robbery, for

which he was sentenced concurrently to life without parole and 480 months’ imprisonment.

This court affirmed. Flowers v. State, 373 Ark. 119, 282 S.W.3d 790 (2008). Flowers

subsequently filed a petition for postconviction relief in the trial court pursuant to Rule 37

of the Arkansas Rules of Criminal Procedure. The trial court held a hearing and then denied

the petition by order entered April 29, 2013. Counsel for Flowers, Mr. James P. Clouette,

filed a notice of appeal and then, on June 6, 2013, lodged the record on appeal with this

court. A brief was due to be filed on Flowers’s behalf on July 16, 2013. No brief has been

filed, nor has any request for extension of time been filed.

       The State has now moved for dismissal of Flowers’s appeal from his postconviction

proceedings due to the failure to file a brief. No response to the State’s motion has been filed.

The State’s motion to dismiss the appeal is therefore granted.
                                   Cite as 2013 Ark. 401

      There is no explanation on the record before us for counsel’s failure to file a brief and

abandonment of this appeal after having lodged the record in this court. We therefore

forward a copy of this opinion to this court’s Committee on Professional Conduct.




                                              2